198 Ga. App. 477 (1991)
402 S.E.2d 97
IN THE INTEREST OF A. L. T. et al., children.
A90A1983.
Court of Appeals of Georgia.
Decided February 4, 1991.
Cheryl Taylor, pro se.
Michael J. Bowers, Attorney General, Carol A. Cosgrove, William C. Joy, Senior Assistant Attorneys General, Margot M. Cairnes, Ken W. Smith, for appellee.
CARLEY, Judge.
Appellant-natural mother appeals from the judgment of the juvenile court terminating her parental rights and awarding permanent custody to appellee-Georgia Department of Human Resources.
1. Appellee's motion to dismiss the appeal is denied.
2. Appellant enumerates the general grounds.
The evidence shows the following: In 1987, the three minor children were adjudicated as being "deprived" within the meaning of OCGA § 15-11-2 (8) (A) and placed in the temporary custody of the county Department of Family & Children's Services for 18 months. Thereafter, this temporary award of custody was extended for an additional two years. The children were placed in foster homes. Throughout this period, appellant exercised her visitation rights only sporadically. She was unable to maintain steady employment or a stable home situation. She repeatedly failed to make efforts to comply with a court-approved plan for family reunification. Additionally, there was evidence of the diminution of emotional ties on the part of the children and of the benefits to them of the stable home environment provided by the foster home. "[P]arental unfitness supporting a termination of parental rights can be caused `"`either by intentional or unintentional misconduct resulting in abuse or neglect of the child or by what is tantamount to physical or mental incapacity to care for the child.'"' [Cit.]. . . . [T]he evidence in this case [is clear and convincing], and . . . no basis exists for reversing the judgment of the juvenile court. [Cits.]" In the Interest of E. P. N., 193 Ga. App. 742, 748 (2c) (388 SE2d 903) (1989).
Judgment affirmed. Sognier, C. J., and McMurray, P. J., concur.